DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/29/2020 are accepted by the examiner.

Claim Interpretation
The phrase “larger than C8” recited in claims 1 and 2 is interpreted as having more carbon atoms per molecule than C8, i.e., C9+ (Spec., [0029]).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIM 1
A method comprising:
contacting a feed comprising isobutanol with a zeolite solid acid catalyst having an MWW framework under conditions effective to convert the isobutanol into a product comprising [[C4n]] C4n olefin oligomers, wherein n is an integer having a value of two or greater and about 80 wt. % or greater of the [[C4n]] C4n olefin oligomers are larger than [[C8]] C8.

CLAIM 2
	The method of claim 1, wherein about 90 wt. % of the [[C4n]] C4n olefin oligomers are larger than [[C8]] C8.

CLAIM 10
The method of claim 9, wherein the product comprises at least about 45 wt. % C12 olefin oligomers.

CLAIM 11
	The method of claim 9, wherein the product comprises at least about 30 wt. % C16 olefin oligomers.

CLAIM 12
	The method of claim 1, wherein the product comprises [[C8]] C8 olefin oligomers and at least about 80 wt. % of the [[C8]] C8 olefin oligomers are di branched.

CLAIM 13
The method of claim 1, wherein less than about 0.1 wt. % of the isobutanol is converted into C3- hydrocarbons.

CLAIM 14
The method of claim 1, further comprising:
hydrogenating the [[C4n]] C4n olefin oligomers to form [[C4n]] C4n isoparaffins.

CLAIM 15
The method of claim 14, wherein formation of the [[C4n]] C4n olefin oligomers and hydrogenation of the [[C4n]] C4n olefin oligomers take place in a single reactor, the feed being contacted with the zeolite solid acid catalyst in an upstream portion of the single reactor and the [[C4n]] C4n olefin oligomers being contacted with a hydrogenation catalyst in a downstream portion of the single reactor.

CLAIM 16
	The method of claim 14, wherein the formation of the [[C4n]] C4n olefin oligomers and hydrogenation of the [[C4n]] C4n olefin oligomers take place in separate reactors.

CLAIM 20
	The method of claim 1, further comprising: 
processing the [[C4n]] C4n olefin oligomers into a jet fuel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or make obvious the claimed method for catalytically converting a feed comprising isobutanol to produce a product comprising C4n olefin oligomers, wherein n is an integer having a value of two or greater. Particularly, no prior art of record teaches or reasonably suggests the claimed use of a zeolite catalyst having an MWW framework for converting isobutanol directly to C4n olefin oligomers wherein a substantial majority (≥80 wt%) of the C4n olefin oligomers are larger than C8.
Greene et al. (US 2018/0201554 A1; hereinafter “Greene”) disclose a process for converting an alcohol, such as isobutanol, to olefins via simultaneous dehydration, isomerization, and oligomerization ([0022], [0024], cl. 1). While Greene teaches that the catalysts useful in the dehydration/isomerization/oligomerization reaction include various acidic catalysts, such as zeolites (e.g. beta zeolite), metal substituted cationic resin catalysts, acid treated clays, silica-alumina catalysts, the reference does not teach or suggest using a catalyst having an MWW framework. The reference also fails to teach or suggest that 80 wt% of the oligomers produced from the reaction are larger than C8.
Adam et al. (US 2013/0204058 A1; hereinafter “Adam”) teaches dehydrating isobutanol over a crystalline silicate catalyst, wherein the suitable catalysts include, inter alia, MWW family of microporous materials, such as MCM-22, PSH-3, ITQ-1, and MCM-49 (Abstract, [0051]). However, Adam does not teach or provide enough information that would reasonably make one skilled in the art to believe that the reaction therein will ultimately produce a product comprising C4n olefin oligomers, wherein n is an integer of ≥2 and about 80 wt.% or greater of the C4n olefin oligomers are larger than C8. 
Buchanan et al. (US 2011/0282120 A1; hereinafter “Buchanan”) disclose a process for selectively oligomerizing isobutene in a C4 hydrocarbon feedstock with a catalyst comprising a MCM-22 family molecular sieve, wherein the reaction temperature is in a range from about 45°C to 140°C ([0018]). However, Buchanan fails to teach or suggest having isobutanol in the C4 feedstock in addition to or in place of isobutene therein, and then producing C4n oligomers directly from isobutanol, as required in the instant invention. Furthermore, Buchanan discloses that water present in the C4 feedstock is removed to a relatively a small amount, such as less than 1000 ppm ([0050]-[0051]). Since dehydration of isobutanol produces water, Buchanan is considered to teach away from the claimed invention which calls for simultaneous dehydration and oligomerization of isobutanol where water is reasonably expected to be produced from the dehydration of isobutanol. 
Fichtl et al. (US 2015/0376089 A1; hereinafter “Fichtl”) disclose a process for producing jet-range hydrocarbons, the process comprising dehydrating isobutanol to butenes and the subjecting said butenes to oligomerization ([0026], [0030]). Fichtl discloses that the oligomerization is conducted with a zeolite catalyst, wherein the suitable zeolites include zeolites having MWW framework ([0031]). However, while Fichtl teaches that the suitable dehydration catalysts include zeolites, such as NaY, H-ZSM-5, NaA, etc., there is no teaching or suggestion that would have motivated one skilled in the art to choose a zeolite having an MWW framework. Also, nothing in the reference teaches or suggests that the dehydration and the oligomerization can be conducted simultaneously such that isobutanol is converted directly to oligomers, especially with high selectivities to C9+.
Dakka et al. (US 2018/0162788 A1, cited in IDS dated 06/02/2021; hereinafter “Dakka”) disclose a process for converting tert-butyl alcohol (TBA) over a catalyst having an MWW framework to produce isooctane (i.e. C4n oligomer where n=2) ([0028]). However, Dakka is completely silent on the use of isobutanol as the feed material. In addition, the instant specification shows that isobutanol results in a product composition having relatively high selectivities for C12 and C16, compared to TBA as the starting feed (Spec., [0079]-[0080]), which suggests that isobutanol and Tba are not equivalents that could be substituted as an obvious matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772  

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772